           Case 1:21-cv-04571-AT Document 19 Filed 08/10/21 Page 1 of 1




                                                                                               8/10/2021

                                                                                  Fax: 212.223.1942
                                                                                  DaleyA@ballardspahr.com




   August 10, 2021

   By Electronic Filing

   The Honorable Analisa Torres
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007


   Re:    Jaimy Pena, individually and on behalf of all others similarly situated, v. ARS
          National Services Inc., Case No. 1:21-CV-04571 (S.D.N.Y.)

   Dear Judge Torres:

          On behalf of Defendant ARS National Services Inc. (“ARS” or “Defendant”), I write
   to request an additional two-week extension of Defendant’s time to answer or otherwise
   respond to Plaintiff’s Complaint in the above-referenced action. Plaintiff’s counsel has
   consented to the proposed extension.

           This motion is made in good faith and for a proper purpose, and good cause supports
   the motion. The parties require additional time to coordinate with their respective clients and
   obtain the necessary documentation to resolve this matter without further assistance from the
   Court. Thus, the extension serves the interests of the Court and the parties and may help
   preserve judicial resources.

            Defendant’s answer or other response is currently due on August 13, 2021, and the
   proposed extension would adjourn that deadline until August 27, 2021. This is the fourth
   request for an extension and the proposed extension would affect the deadline set forth in the
   initial pretrial scheduling order. The parties request that the deadline to submit the joint Case
   Management Plan be extended until August 27, 2021.

          Thank you for your consideration of this request.

GRANTED.

SO ORDERED.

Dated: August 10, 2021
       New York, New York
